 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5
 6       UNITED STATES OF AMERICA,                           Case No.: 2:05-cr-00377-RCJ-NJK
 7                             Plaintiff,                 ORDER DENYING STIPULATION TO
                                                                EXTEND BRIEFING
 8       v.
                                                                      (Docket No. 267)
 9       PETER REGINALD WRIGHT,
10                            Defendant.
11            On March 27, 2019, United States District Judge Robert C. Jones signed an order granting
12 a petition for revocation of Defendant Peter Reginald Wright’s supervised release. Docket No.
13 249. Judge Jones further ordered that a warrant be issued. Id. See also Docket No. 250. Defendant
14 was subsequently arrested on this warrant in the District of Minnesota. Docket No. 253.
15            On July 12, 2019, Defendant appeared before United States Magistrate Judge Steven E.
16 Rau in the District of Minnesota. Docket No. 257 at 2. Judge Rau set Defendant’s detention and
17 removal hearing for July 16, 2019. Id. On July 16, 2019, Defendant appeared pro se before Judge
18 Rau with standby counsel. Id. at 8. Judge Rau conducted an extensive colloquy of Defendant
19 regarding his desire to proceed without the benefit of counsel. Id. Defendant waived his identity
20 hearing; however, he contested the issue of probable cause as well as the United States’ motion
21 for detention. Id. As a result, Judge Rau conducted a preliminary hearing1 and made specific
22 findings that probable cause exists to believe Defendant violated the terms of his supervised
23 release. Id. at 9-10.
24            On August 9, 2019, Defendant appeared before this Court for his initial appearance in this
25 District on a petition for revocation of supervised release. Docket No. 258. At that time, the Court
26 appointed the Federal Public Defender’s Office to represent Defendant and advised him of his
27   1
    Judge Rau also conducted a detention hearing, but the detention hearing is not relevant to the
28 parties’ stipulation.

                                                      1
 1 rights and the charges in the petition. Id. The United States requested a two-day continuance to
 2 determine whether Defendant underwent his detention hearing in Minnesota, which the Court
 3 granted. Id. On August 13, 2019, Defendant appeared before the Court. Docket No. 262. The
 4 United States advised the Court that Defendant had undergone a full detention hearing and
 5 preliminary hearing in the District of Minnesota. Id. This Court therefore found that Judge Rau’s
 6 order of detention stands and ordered Defendant detained pending his revocation hearing. Id.
 7 Defendant continued, however, to request a preliminary hearing in this District. Id. The Court
 8 stated that it believed the preliminary hearing in the District of Minnesota satisfied the
 9 requirements of Fed.R.Crim.P. 32.1; however, the Court allowed the parties until August 16, 2019,
10 to brief the issue.2 Id. Additionally, the Court set Defendant’s revocation hearing for September
11 17, 2019, before Judge Jones. Id.
12           On August 15, 2019, the parties filed a stipulation to extend the briefing schedule regarding
13 whether Defendant is entitled to a second preliminary hearing. Docket No. 264. On the same date,
14 the Court granted the parties’ stipulation and continued the briefing deadline to September 6, 2019.
15 Docket No. 265.
16           Now pending before the Court is the parties’ second stipulation to extend the briefing
17 schedule regarding whether Defendant is entitled to a second preliminary hearing. Docket No.
18 267. The parties ask the Court to continue the briefing deadline to September 20, 2019, or a date
19 thereafter. Id. at 2. The parties, therefore, are asking the Court to continue the briefing deadline
20 until after Defendant’s revocation hearing on September 17, 2019, which moots any preliminary
21 hearing.
22 . . . .
23 . . . .
24 . . . .
25 . . . .
26
27   2
    The Court also allowed the Federal Public Defender to withdraw as counsel and appointed CJA
28 counsel for Defendant. Docket Nos. 262, 263.

                                                      2
 1        Accordingly, the parties’ stipulation to extend the briefing schedule, Docket No. 267, is
 2 DENIED. The Court’s order allowing briefing as to whether Defendant may request a second
 3 preliminary hearing after undergoing a full preliminary hearing in the District of Minnesota is
 4 VACATED.
 5        IT IS SO ORDERED.
 6        DATED: August 29, 2019.
 7
 8
 9                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
